DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 12/08/2021.
 Claim 2, 4, 10 and 12 are cancelled. Claims 1, 3, 5-9, 11 and 13-16 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yangzhou Du on 3/11/2022.
The application has been amended as follows: 

1. (Currently Amended) A system comprising:
	at least one control panel which includes a first sub-panel and a second sub-panel,
wherein:
	the at least one control panel is installed at any place where a user needs to implement authentication;
	the at least one control panel is used to

records of the user,
		control environment in a room according to the behavior habit data,
		push environment information of the room to the user in real time,
		be logged in to check monitoring information of an entire process of an environmental control system,
		generate a third-party authorization key. wherein the third-party authorization key can be issued by the user to a third party service and the third-party authorization key includes a third-party room check-in management,
	generate a check-out instruction when the user places a key in a key capsule, and
	implement a hotel consumption mode. wherein at least one sensor is installed near a seal of a commodity of the room. and if the seal is opened. the sensor is triggered and the price of the commodity is automatically calculated;
	the first sub-panel is used to verify a first authorization key;
	the first authorization key is used for hotel identity verification;
	the first authorization key includes at least one of room check-in management, push service, control of room environment, and room check-out management;
	the second sub-panel works independently of the first sub-panel, and the second sub-panel further includes at least one physical regulator for controlling a sensing module and room equipment;
	the first sub-panel is configured to control the at least one physical regulator and the first sub-panel and the second sub-panel are detachably connected.

9. (Currently Amended) A method comprising:
	learning behavior habit data of a user according to historical consumption records of the user by at least one control panel, wherein the at least one control panel includes a first sub-
	controlling environment in a room according to the behavior habit data;
	pushing environment information of the room to the user in real time;
	checking monitoring information of an entire process of an environmental control system[[,]];
	generating a third-party authorization key, wherein the third-party authorization key can be issued by the user to a third party service and the third-party authorization key includes a third-party room check-in management[[,]];
	generating a check-out instruction when the user places a key in a key capsule[[, and]];
	implementing a hotel consumption mode, wherein at least one sensor is installed near a seal of a commodity of the room, and if the seal is opened, the sensor is triggered and the price of the commodity is automatically calculated;
	verifying a first authorization key through the first sub-panel wherein the first authorization key is used for hotel identity verification, and the first authorization key includes at least one of room check-in management, push service, control of room environment, and room check-out management;
	detecting room environment changes and managing keys through the first subpanel; and
	controlling room equipment based on the room environment changes through the second sub-panel, wherein:
	the second sub-panel is configured to work independently of the first sub-panel;
	the second sub-panel includes at least one physical regulator for controlling room equipment;
	the first sub-panel is configured to control the at least one physical regulator; and
	the first sub-panel and the second sub-panel are detachably connected.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant submitted amended specification and drawings, which overcome the corresponding objection set forth in previous Office action.
Applicant also amended claims to overcome the objection set forth in previous Office action.
Applicant further amended the claims 1 and 9, by adding limitation “the at least one control panel is installed at any place where a user needs to implement authentication; the at least one control panel is used to learn behavior habit data of the user according to historical consumption records of the user, control environment in a room according to the behavior habit data, push environment information of the room to the user in real time, be logged in to check monitoring information of an entire process of an environmental control system; generate a third-party authorization key, wherein the third-party authorization key can be issued by the user to a third party service and the third-party authorization key includes a third-party room check-in management; generate a check-out instruction when the user places a key in a key capsule; and implement a hotel consumption mode. wherein at least one sensor is installed near a seal of a commodity of the room. and if the seal is opened; the sensor is triggered and the price of the commodity is automatically calculated; the first authorization key includes at least one of room check-in management; push service, control of room environment. and room check-out management”. No prior arts have been found to, individually or in combination, teach this newly added limitations in the context of other limitations in the claims. Therefore, claims 1 and 9, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115